Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received January 19th, 2022.  Claims 1, 16-18, and 31-32 have been amended.  Claims 2-4, 7-15, 19-21, and 24-30 have been canceled. Claims 1, 5-6, 16-18, 22-23, and 31-34 have been entered and are presented for examination.
Application 16/474,433 is a 371 of PCT/CN2017/092237 (07/07/2017) and has priority to PCT/CN2017/070303 (01/05/2017).
Response to Arguments
Applicant arguments filed November 2nd, 2021, have been fully considered but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 16-18, 22-23, and 31-32 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Chen et al. (US 2015/0189613).
Regarding claims 1, 16-18, 31-32, Chen et al. discloses a method in an access device for facilitating Discontinuous Reception (DRX) at a terminal device (see Figure 2 [access network and mobile station]), comprising: transmitting a signal to the terminal device before or within an on-(see Figures 5, 7 and paragraph 0035 [PBCH data for synchronization with the service network before the ON duration]), wherein: the signal is transmitted in a first portion of subframes before or within the on- duration of DRX having a first pattern (see Figures 5, 7 [pattern in the OFF duration differs from the pattern in the ON duration]), the signal being transmitted for front-end and/or synchronization adjustment at the terminal device (see Figures 5, 7 and paragraph 0035 [PBCH data for synchronization with the service network before the ON duration]); and a second portion of subframes before or within the on-duration of DRX having a second pattern that is different from the first pattern (see Figures 5, 7 [pattern in the OFF duration differs from the pattern in the ON duration]).
Regarding claims 5, 22, Chen et al. further discloses wherein the signal is transmitted before the on-duration, with a gap between the signal and the on-duration (see Figures 5, 7 [before the ON duration with a gap]).
	Regarding claims 6, 23, Chen et al. further suggests signaling the gap to the terminal device duration (paragraphs 0032-0033 [RRC message assigns PBCH, mobile station enters sleep mode until the ON duration]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0189613) as applied to claim 1 above, and further in view of Parkvall et al. (US 2017/0331577).
Regarding claim 33, Chen et al. discloses all the recited subject matter in claim 1, but does not explicitly disclose wherein the first portion of subframes having the first pattern has a first numerology and the second portion of subframes having the second, different pattern has a second, different numerology.
However, Parkvall et al. discloses transmitting, in a first subframe, a first OFDM transmission formatted according to a first numerology and transmitting, in a second subframe, a second OFDM transmission formatted according to a second numerology, the second numerology differing from the first numerology (paragraph 0019) and the first and second numerologies may comprise subframes of first and second subframe lengths, respectively, where the first subframe length differs from the second (paragraph 0021).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the timing adjustment could be sent according to the numerology of the subframe.  The motivation for this is to the send the timing adjustment according to conventional techniques in the art. 

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0189613) as applied to claim 1 above, and further in view of Kim et al. (US 2017/0048718).
Regarding claim 34, Chen et al. discloses all the recited subject matter in claim 1, but does not explicitly disclose wherein the signal then occurs periodically for a given interval depending at least on a length of the on-duration.
However, Kim et al. suggests signal R is periodically transmitted in the on-duration for synchronization (see Figures 17a-b and paragraph 0191).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a sync signal can be periodically transmitted in the on-duration which allows for synchronization.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465